PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea to violations of Disciplinary Rules 1-102(A)(3), (4) and (6) of the Code of Professional Responsibility and article XI, rule 11.02(3)(a) of the Integration Rule of The Florida Bar. We approve the Petition, and Respondent, Frank B. Byron, is hereby reprimanded and suspended from the practice of law for a period of thirty (30) days effective July 7, 1980, thereby giving Respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent is to accept no new clients from the date of this order. The publication of this opinion in Southern Reporter shall serve as Respondent’s public reprimand.
Costs in the amount of $1,159.69 are hereby taxed against the Respondent.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, ALDERMAN and MCDONALD, JJ., concur.